Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
a blood intake tube connected to a proximal blood chamber of the blood compartment;
a blood output tube connected to a distal blood chamber of the blood compartment; 
a first dialysate conduit connected to a proximal portion of the open central tubular column;
a second dialysate conduit connected to a distal portion of the open central tubular column.

Claims 10 and 19 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
a blood output tube connected to a distal blood chamber of the blood compartment; 
a first dialysate conduit connected to a proximal portion of the open central tubular column;
a second dialysate conduit connected to a distal portion of the open central tubular column.
Claims 11 and 20 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
a blood intake tube connected to a proximal blood chamber of the blood compartment;
a first dialysate conduit connected to a proximal portion of the open central tubular column;
a second dialysate conduit connected to a distal portion of the open central tubular column.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Response to Arguments
Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive. 
Applicants argue that omitted elements of a first dialysate conduit and a second dialysate conduit are added in claims 6-7.  However, explicit term of a first dialysate conduit and a second dialysate conduit need to be present in the independent claim 1.
Applicants argue that claims 19-20 are added as new claims for a blood intake tube connected to a proximal blood chamber and a blood output tube connected to a distal blood chamber respectively.  However, above recited elements in claims 19-20 along with a first dialysate conduit and a second dialysate conduit need to be present in the independent claim 1 to overcome 35 U.S.C. 112(b) rejection as described above.  In fact, incorporation of claims 6-7, 9-11 and 19-20 into an independent claim 1 would be allowable because claims 6-7, 9-11 and 19-20 addresses missing blood intake tube, blood output tube, a first dialysate conduit and a second dialysate conduit in relation to respective chambers or portions of the apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
4/22/21